*127—O—
Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila.
Disiento. Nuestra Constitución en su Art. II, Sec. 11, dispone que “. . . el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra”. A diferencia de la Constitución federal, donde el comentario al silencio del acusado se veda implícitamente por vía de la Quinta Enmienda, que protege a todo acusado contra la autoin-criminación, Griffin v. California, 380 U.S. 609 (1965), nuestra Constitución incorpora dicha protección expresa-mente entre los derechos acordados a todo acusado en un proceso criminal. La norma esbozada en este caso se aparta de la doctrina federal y de la prohibición expresa de nuestra Constitución.
Chapman v. California, 386 U.S. 18 (1967), citado en la decisión del Tribunal, no es a mi juicio autoridad para resolver como resuelve la opinión de este Tribunal. Todo lo contrario. Allí se dijo:
Sin duda, un error, error constitucional, al admitir ilegalmente evidencia o comentarios altamente perjudiciales, coloca, sobre una persona distinta a la perjudicada por dicho error, el peso de demostrar que el mismo no fue perjudicial. Es por esta razón que la regla original de derecho común sobre el error no perjudicial pone sobre aquel que se beneficia del error el peso ya sea de probar que no hubo daño o de tener que enfrentarse a la revocación de una sentencia obtenida erróneamente. (Énfasis suplido.) Pág. 24.
Nótese que es el Estado y no el acusado quien tiene que probar que el comentario no fue perjudicial.
Añadió el Tribunal:
Nosotros, por lo tanto, no hacemos otra, cosa que adherir-nos al significado del caso Fahy cuando sostenemos, como lo hacemos ahora, que antes de determinar si un error federal *128constitucional puede considerarse no perjudicial el tribunal debe poder expresarse en el sentido de que el mismo no fue perjudicial más allá de toda duda razonable. (Énfasis suplido.) Pág. 24.
Después de analizar los comentarios del fiscal y las instrucciones impartidas por el juez concluyó el más alto tribunal federal:
Bajo estas circunstancias nos es completamente imposible decir que el Estado ha demostrado, más allá de toda duda razonable, que los comentarios del fiscal y las instrucciones impartidas por el juez sentenciador no contribuyeron a las convicciones del peticionario. Esta automática y repetitiva negación de derechos constitucionales, calculadamente diri-gida a desvalorizar la versión que da el peticionario de su evidencia, no puede considerarse menos perjudicial que la introducción de una confesión forzada en contra de un acusado. Véase, por ejemplo, Payne v. Arkansas, 356 U.S. 560. Los peticionarios tienen derecho a un juicio libre de toda presión de inferencias inconstitucionales. (Énfasis suplido.) Pág. 26.
Véase también Fontaine v. California, 390 U.S. 593 (1968). De lo anterior se coligen las siguientes normas para determinar si un comentario al silencio del acusado no fue perjudicial:
(1) El Estado, que fue el beneficiario del comentario, tiene el peso de probar que el comentario no fue perjudicial, y
(2) el Tribunal tiene que convencerse más allá de duda razonable de que el comentario no perjudicó al acusado.
La decisión de este Tribunal aplica las Reglas 4, 5 y 6 de Evidencia en el análisis de casos en que se comenta el silencio del acusado para finalmente imponer al acusado el peso de probar que el error fue perjudicial, imponiendo a su vez un grado de prueba mayor que el requerido por el Tribunal Supremo federal al Estado para demostrar que el error justifica una revocación.
*129Dispone la Regla 4 de Evidencia:
Regla 4. Efecto de error en la admisión de evidencia
No se dejará sin efecto una determinación de admisión de evidencia ni se revocará sentencia o decisión alguna por motivo de admisión errónea de evidencia a menos que:
(1) La evidencia fue erróneamente admitida a pesar de la oportuna y correcta objeción de la parte perjudicada por la admisión, y
(2) el tribunal que considera el efecto de la admisión errónea entiende que ésta fue factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita.
Dicha regla en su inciso 1 le impone el peso de la prueba al que fue perjudicado por la admisión y en su inciso 2 establece que la admisión errónea tiene que ser un factor decisivo o sustancial en la sentencia para justificar la revocación. Esa norma, en lo concerniente a comentarios al silencio del acusado está en abierto conflicto con la norma federal esbozada en Chapman, supra, y con la prohibición expresa de nuestra Constitución.
Los Estados pueden ampliar, pero no menoscabar, los derechos de todo acusado más allá de las fronteras establecidas por la constitución federal y su interpretación por el Tribunal Supremo federal. United States v. Robinson, 414 U.S. 218 (1973); Gustafson v. Florida, 414 U.S. 260 (1973); y Pueblo v. Dolce, 105 D.P.R. 422, 427 (1976). La norma elaborada en este caso viola dicho mandato.
En Anderson v. Nelson, 390 U.S. 523 (1968), el Tribunal añadió los siguientes criterios para poder determinar si un comentario al silencio del acusado justifica una revocación:
Coincidimos con el Juez Ely en que un comentario sobre la decisión de un acusado a no declarar, no puede calificarse como error no perjudicial en un caso en que dicho comentario es extenso, en que se recalca ante el jurado, como base para la convicción, que puede inferirse culpa de ese silencio, y en que hay evidencia que pudo haber justificado la absolución del acusado. (Énfasis suplido.) Págs. 523-524.
*130En Doyle v. Ohio, 426 U.S. 610 (1976), un caso similar al de autos, el Tribunal Supremo federal prohibió el comentario al silencio del acusado desde que éste es arrestado (post arrest silence). Razonó de la siguiente manera:
A pesar de la importancia del contrainterrogatorio, hemos concluido que la decisión de Miranda nos obliga a rechazar la posición del Estado. Las advertencias que dicho caso ordena como medida profiláctica para salvaguardar los derechos otorgados por la Quinta Enmienda, ver Michigan v. Tucker, 417 U.S. 433, 443-444 (1974), requieren que a una persona tomada bajo custodia se le advierta inmediatamente que tiene derecho a permanecer callada, que cualquier cosa que diga puede ser usada en su contra, y que tiene derecho a contratar un abogado o a que se le asigne uno antes de someterse a interrogatorio. El silencio a raíz de estas advertencias puede que no sea otra cosa que el ejercicio, por el arrestado, de estos derechos promulgados en Miranda. En-tonces, todo silencio posterior a un arresto es irremedia-blemente ambiguo precisamente por lo que el Estado viene obligado a advertirle al arrestado. (Énfasis suplido.) Pág. 617.
Se ha determinado que se puede comentar el silencio del acusado antes de que éste sea arrestado (pre-arrest silence) para poder impugnar su credibilidad si éste declara en el juicio. Jenkins v. Anderson, 447 U.S. 231 (1980); Pueblo v. González Colón, 110 D.P.R. 812 (1981). Esa no es la situación en el caso ante nos.
En Pueblo v. Díaz, 69 D.P.R. 621, 625 (1949), recono-cimos que un comentario al silencio del acusado puede quedar subsanado por “instrucciones específicas dadas inmediatamente al jurado por el juez del tribunal inferior”, (énfasis suplido) en adición a las instrucciones generales del propio juez sobre el derecho del acusado de abstenerse de declarar. Véase también a Pueblo v. Verdejo Meléndez, 88 D.P.R. 207, 218 (1963). Esto tampoco se hizo aquí.
Veamos los hechos de este caso. El primer comentario *131al silencio del acusado ocurrió en el contrainterrogatorio de Luis G. Luna Torres:
P. La pregunta es: ¿A usted lo detuvieron con relación a estos hechos?
R. Sí, señor.
P. ¿Entonces lo llevaron dónde?
R. Al cuartel de la policía.
P. Ahora, usted no tenía que ver nada con relación a estos hechos, ¿eso es cierto o no es cierto?
R. No, señor.
P. Entonces le pregunto si usted le informó a la policía: “Un momento, quien disparó allí fue Mangó, yo no tuve nada que ver con esos hechos, ni Miguel, ni Orlando tampoco.”
R. Bueno, no se lo dije.
P. ¿No se lo dijo?
LIC. GALIB:
V[uestro] H[onor], vamos a solicitar un mistrial en este caso.
Posteriormente, durante el informe al jurado, dijo el fiscal:
Con la venia del Tribunal y los caballeros del Jurado. Durante estos días hemos estado aquí. Es el testigo Luna, el mesero de Ponce que vino una semana antes de los hechos, el que no sabía si en La Balanza trabajaban mujeres, el que no sabía si los cuartos quedaban atrás o lejos, los cuartos de La Balanza. Ese es el que como que aquí no ha pasado nada supuestamente de un delito, digo, de un tiroteo, él dijo que vio que Mangó le disparó a Cruz Iglesias [sic\ y como el que se chupa una limberg [sic] de coco se fue a trabajar para La Balanza. A preguntas del Fiscal. ¿Notificó usted la policía? No, señor. Le pregunto a ustedes, ¿es esa la actuación típica, es esa la actuación correcta de un ser humano, es eso creíble 1 El hombre al sentarse .... (Énfasis suplido.)
No hay duda de que en este caso se comentó el silencio *132del acusado mientras éste ya estaba arrestado (post arrest silence). El fiscal trató de llevar a la mente del jurado una inferencia de culpabilidad en aras de su silencio.
Aparte de lo expuesto, considero que conforme al caso de Anderson, supra, hubo prueba que pudo justificar una absolución. La teoría del fiscal fue que todos los acusados dispararon en contra del occiso a una distancia de tres pies. La Defensa alegó que la muerte ocurrió como consecuencia de una riña que se desarrolló entre Mangó y el interfecto. Si fue verdad que cuatro personas dispararon contra Cruz Negrón a una distancia de tres pies, ¿cómo explicar que solo aparecieran dos balas en el cuerpo de Cruz y que no hubiera perforaciones en su carro, del cual estaba recostado al momento de hacerse los disparos? El testimonio del patólogo demostró que las dos heridas de bala provinieron de similares trayectorias en cuanto a dirección, inclinación y lugar de impacto y ocurrieron a una distancia mayor de tres pies.
Si es verdad que cuatro personas dispararon contra Cruz, resulta inexplicable que el agente investigador Vargas no pudiera encontrar plomos de balas o casquillos adicionales en la escena del crimen.
Si ocurrió el incidente como relatan los dos testigos del Pueblo, ¿qué explicación puede haber para el hematoma en los nudillos del occiso y las erosiones en la piel y las muñecas, todas compatibles con la versión de los acusados de que la muerte ocurrió como consecuencia de una riña entre Mangó y Cruz? Toda esta prueba sostiene la versión de los acusados.
Es obvio, atendidos los hechos de este caso, el efecto devastador ante el jurado del comentario al silencio de los acusados hecho dos veces: en la repregunta por el fiscal y en su informe final.
Dijimos en Pueblo v. Perales Figueroa, 92 D.P.R. 724, 726-727 (1965):
El silencio del acusado por su destino —eficaz instrumento *133para la garantía de la presunción de inocencia y del privilegio de no incriminarse— es digno del más profundo respeto; su invasión no está permitida a nadie; no se debe permitir cualquier intento de convertirlo en factor o ele-mento incriminatorio. Sugerir o insinuar motivaciones al silencio del acusado, o producir explicaciones en torno al mismo a base de una certeza hipotética de la prueba de cargo, susceptibles dé ser finalmente interpretadas como demostración de culpabilidad, o capaces de perturbar la serenidad o ecuanimidad del jurado, equivale a su efectiva y perjudicial violación.
En Pueblo v. Díaz, supra, pág. 629, dijimos:
El derecho de un acusado a no declarar y a que tal circunstancia no establezca presunción alguna en su contra no debe ser invadido por el ministerio público con comen-tarios adversos ni insinuaciones de clase alguna. Si lo fuera, debe recibir del juez que presida el juicio la más severa e inmediata recriminación por conducta impropia; y el jurado ser instruido por la corte inmediatamente en forma apro-piada, de suerte que en el ánimo de los juzgadores de hecho no pueda quedar vestigio alguno de tales comentarios vertidos ante ellos.
En el caso de autos el tribunal apelado no dio pron-tamente las instrucciones específicas al jurado sobre el derecho del acusado a no ocupar la silla testifical y a no producir evidencia alguna a su favor; no se produjo en ese momento ni en cualquier otro durante el juicio “la más severa e inmediata recriminación por la conducta impro-pia” del fiscal que actuaba en el caso. Aparentemente consideró lícitas o no perjudiciales esas expresiones. Se limitó en sus instrucciones generales a transmitir la instrucción de rutina sobre lo que “la ley establece” en cuanto al derecho del acusado de declarar o no declarar, que en nada subsanaron el error cometido.
Véanse también Pueblo v. Esquilín París, 96 D.P.R. 415 (1968), 98 D.P.R. 505 (1970) (en reconsideración); Pueblo v. Estrada, 51 D.P.R. 815, 820 (1937); y Pueblo v. Álvarez Trinidad, 85 D.P.R. 593 (1962).
*134Por las razones expuestas dispondría la revocación de la sentencia apelada y ordenaría la celebración de un nuevo juicio.